DETAILED ACTION
This is a response to the Applicants' amendment on 5/10/22. In virtue of this filing, claims 1-20 are currently presented in the instant application.
Response to Arguments
Applicant's arguments filed on 5/10/22 have been fully considered but they are not persuasive. Because Furukawa et al (US Pub. No: 2018/0366061) also disclose the new limitations recite in each independent claims 1, 17 and 20 as shown in figure 8, paragraphs [0087-102].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Chaji (US Pub. No: 2014/0306868) in view of Furukawa et al (US Pub. No: 2018/0366061).
Regarding claim 1, Chaji discloses in figurers 1-2 that, a method for setting a first compensation coefficient for a transistor, the method comprising: a controller (112) for determining a plurality of measured transistor currents(monitoring transistor(210), paragraphs [0006. 0034]), each at a respective one of a plurality of transistor control voltages (114); setting the first compensation coefficient based on the measured transistor currents and the transistor control voltages(figure 6, select predetermined
stress correction curves(604) and determined coefficients from predetermined curves(606) and determine compensation factor(608), paragraphs [0063-0064]); and adjusting a voltage applied to a gate of the transistor based on the first compensation coefficient, the voltage corresponding to value. Paragraphs [0029-0049].
Chaji does not disclose color value by using OLED as shown in figure 2 and setting a second compensation coefficient and wherein the setting of the first compensation coefficient and the second compensation coefficient comprises estimating a parameter of the transistor.
Furukawa et al disclose OLED and setting a second compensation coefficient as shown in figure 11, paragraphs [0108-0109] and also disclose wherein the setting of the first compensation coefficient and the second compensation coefficient comprises estimating a parameter of the transistor as shown in figure 8, paragraphs[0087-0101] and particularly include paragraph [00102] for OLED degradation compensation coefficient β′(OLED) obtained by the conversion of the OLED degradation compensation coefficient β(OLED).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Furukawa et al into the display of Chaji to improve or provide brightness and color for at least two compensation coefficient.
Regarding claim 17, Chaji discloses in figurers 1-2 that, a system comprising: a processing circuit (controller (112)); a power source(supply voltage control(114)(Vdd); and a transistor(202), connected between the power source(Vdd) and OLED(204), the processing circuit(112) being configured to: determine a plurality of measured transistor currents(monitor transistor(210)), each at a respective one of a plurality of transistor control voltages(114); and set a first compensation coefficient based on the measured transistor currents and the transistor control voltages(figure 6, select predetermined stress correction curves(604) and determined coefficients from predetermined curves(606) and determine compensation factor(608), paragraphs [0063-0064]) and also see paragraphs [0029-0049].
Chaji does not disclose color value by using OLED as shown in figure 2 and setting a second compensation coefficient and wherein the setting of the first compensation coefficient and the second compensation coefficient comprises estimating a parameter of the transistor.
Furukawa et al disclose OLED and setting a second compensation coefficient as shown in figure 11, paragraphs [0108-0109] and also disclose wherein the setting of the first compensation coefficient and the second compensation coefficient comprises estimating a parameter of the transistor as shown in figure 8, paragraphs[0087-0101] and particularly include paragraph [00102] for OLED degradation compensation coefficient β′(OLED) obtained by the conversion of the OLED degradation compensation coefficient β(OLED).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Furukawa et al into the display of Chaji to improve or provide brightness and color for at least two compensation coefficient.
Regarding claim 20, Chaji disclose in figures 1-2 that, a system comprising: controller(112) for processing; a power source(114(VDD)); an OLED; and a transistor(202), connected between the power source (VDD) and the OLED(204), the means for processing being configured to: determine a plurality of measured transistor currents(210), each at a respective one of a plurality of transistor control voltages(114); and set a first compensation coefficient based on the measured transistor currents and the transistor control voltages(figure 6, select predetermined stress correction curves(604) and determined coefficients from predetermined curves(606) and determine compensation factor(608), paragraphs [0063-0064]) and also see paragraphs [0029-0049].
Chaji does not disclose color value by using OLED as shown in figure 2 and setting a second compensation coefficient and wherein the setting of the first compensation coefficient and the second compensation coefficient comprises estimating a parameter of the transistor.
Furukawa et al disclose OLED and setting a second compensation coefficient as shown in figure 11, paragraphs [0108-0109] and also disclose wherein the setting of the first compensation coefficient and the second compensation coefficient comprises estimating a parameter of the transistor as shown in figure 8, paragraphs[0087-0101] and particularly include paragraph [00102] for OLED degradation compensation coefficient β′(OLED) obtained by the conversion of the OLED degradation compensation coefficient β(OLED).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Furukawa et al into the display of Chaji to improve or provide brightness and color for at least two compensation coefficient.
Allowable Subject Matter
Claims 2-16, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure. See prior arts/references listed on the PTO-892 form attached. Inquiry Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817. The examiner can normally be reached on 6 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the
Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Minh D A/
Primary Examiner
Art Unit 2844